IN THE
                        TENTH COURT OF APPEALS



                               No. 10-10-00291-CR

                       IN RE KENNETH RAY BROWN


                              Original Proceeding



                         MEMORANDUM OPINION


      Relator’s petition for writ of mandamus and motion for an evidentiary hearing

are denied. Relator’s motion for leave to file the petition for writ of mandamus is

dismissed as moot.



                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition denied
Opinion delivered and filed August 11, 2010
[OT06]